DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejections of record in paper dated 04/06/2022 have been overcome by applicant’s arguments and amendments in paper dated 09/06/2022.  Claims  21 and 23-28 remain withdrawn as being drawn to a non-elected invention in paper dated 08/16/2021.  Claims 1-3, 5-6, 8-10, 13-14, 17-18, 20 and 29-33 remain before the Examiner.
 
New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-6, 8-10, 13-14, 17-18, 20 and 29-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 20210130329, 20210130359, 20200361895, 20210122716, 20210122739 and 20200354341 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  USPGPub 20210130329: claim 1 claims a Markush that fully encompasses the instant claims.  Further, claim 20 page 16 last 4 compounds and page 17 are compounds that fall within the instant scope of claim 1 Markush.  USPGPub 20210130359: Claim 1 claims a Markush that fully encompasses the instant claims.  Further, page 8 of claim 21 third compound from the end, page 14 last compound and page 15 first compound, all of claim 21 fall within the instant claim 1’s Markush.  USPGPub 20200361895: Claim 1 has a Markush that fully encompasses the instant claims. Further, claim 10 page 10 second compound falls fully within the instantly claimed Markush.  USPGPub 20210122716: Claim 1 has a Markush that fully encompasses the instant claims. Further, claim 16 first compound falls within the instantly claimed claim 1’s Markush.  USPGPub 20210122739: Claim 1 has a Markush that fully encompasses the instant claims. Further, claim 21 page 8 last compound as well as page 9 first and second compounds fall within the instantly claimed claim 1’s Markush.  USPGPub 20200354341: Claim 1 has a Markush that fully encompasses the instant claims. Further, claim 18 second compound falls within the instantly claimed claim 1’s Markush.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 7am-330pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625